Case 1:20-cv-03478-PKC Document 31 Filed 06/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MASTEROBJECTS, INC., Case No. 1:20-cv-03478-PKC
Plaintiff, MOTION FOR ADMISSION PRO HAC
VICE
VS.

AMAZON.COM, INC.,

Defendant.

 

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, I, Neil G. Anderson, hereby move this Court for an Order for
admission to practice Pro Hac Vice to appear as counsel for in the above-captioned action.

I am a member in good standing of the bar of the state of California, and there are no
pending disciplinary proceedings against me in any state or federal court.

This motion is accompanied by a certificate of good standing issued by the California State
Bar within the last thirty days, and by an affidavit containing the information required by Rule
1.3(c)(1) -(4).

Dated: June 17, 2020 Respectfully submitted,

—_— i Bo
WA wae pes ———

 

Neil G. Anderson, CA State Bar No. 307668
nanderson@hueston. com

HUESTON HENNIGAN LLP

620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660

Telephone: (949) 229-8640

Facsimile: (888) 775-0898

Attorneys for Defendant AMAZON.COM, INC,
